                             Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 1 of 8
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                          Eastern District of Pennsylvania
                                                                             )
                 UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                            v.                                               )
                          GUNTHER HALCSIN                                    )
                                                                             )         Case Number: DPAE2:19-CR-000499-001
                                                                             )         USM Number: 69920-066
                                                                             )
                                                                             )          Natasha Taylor-Smith, Esq.
                                                                             )         Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     1 through 15 of the Superseding Indictment
   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                           Offense Ended             Count
   18:2251(a) and (e)                Manufacture and attempted manufacture of child pornography                  5/13/2018                     1

   18:2251(a) and (e)                Manufacture and attempted manufacture of child pornography                  7/1/2018                      2

   18:2251(a) and (e)                Manufacture and attempted manufacture of child pornography                  3/23/2019                     3

          The defendant is sentenced as provided in pages 2 through                8          of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G Count(s)                                              G is      G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             10/21/2020
                                                                            Date of Imposition of Judgment


                                                                             /s/ Timothy J. Savage
                                                                            Signature of Judge




                                                                             Timothy J. Savage, United States District Judge
                                                                            Name and Title of Judge


                                                                             10/22/2020
                                                                            Date




                                                                                                              This page is always included when printing.

Print this page now          Reset this page
                             Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 2 of 8
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 1A
                                                                                                       Judgment—Page    2     of           8
    DEFENDANT: GUNTHER HALCSIN
    CASE NUMBER: DPAE2:19-CR-000499-001

                                               ADDITIONAL COUNTS OF CONVICTION
   Title & Section ?                 Nature of Offense                                             Offense Ended                   Count
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    4/13/2019                        4
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    5/3/2019                         5
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    5/5/2019                         6
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    6/18/2019                        7
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    6/24/2019                        8
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    6/25/2019                        9
   18:2251(a) and (e)                 Manufacture and attempted manufacture of child pornography    9/30/2016                       10
   18:2252(a)(2),(b)(1)               Distribution of child pornography                             3/11/2017                       11
   18:2252(a)(2),(b)(1)               Distribution of child pornography                             7/23/2018                       12
   18:2252(a)(2),(b)(1)               Distribution of child pornography                             7/21/2018                       13
   18:2252(a)(2),(b)(1)               Distribution of child pornography                             7/4/2019                        14
   18:2252(a)(4)(B),(b)(2)            Possession of child pornography                               7/9/2019                        15




                                                                                                                Include this page when printing?
Print this page now           Reset this page                                                                               Yes            No
                             Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 3 of 8
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                      Judgment — Page      3        of   8
    DEFENDANT: GUNTHER HALCSIN
    CASE NUMBER: DPAE2:19-CR-000499-001

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:
     three hundred sixty (360) months on Counts 1 through 10; two hundred forty (240) months on Counts 11 through 14; and two
     hundred forty (240) months on Count 15. All terms of imprisonment to run concurrently. Total term of imprisonment is three
     hundred sixty (360) months.


         ✔ The court makes the following recommendations to the Bureau of Prisons:
         G
              (1) defendant be evaluated and treated for sex offender and mental health issues;
              (2) defendant be evaluated and treated for substance abuse issues




         ✔ The defendant is remanded to the custody of the United States Marshal.
         G

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a m.      G p.m.         on                                              .

             G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before 2 p.m. on                                            .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                      Yes   No
                              Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 4 of 8
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     4     of       8
   DEFENDANT: GUNTHER HALCSIN
   CASE NUMBER: DPAE2:19-CR-000499-001
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    Life on each of Counts 1 through 15. All terms of supervised release to run concurrently. Total term of supervised release is
    life.




                                                         MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G✔ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes         No
                             Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 5 of 8
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                   Judgment—Page         5        of         8
    DEFENDANT: GUNTHER HALCSIN
    CASE NUMBER: DPAE2:19-CR-000499-001

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                    Date




                                                                                                                     Include this page when printing?
Print this page now           Reset this page                                                                                     Yes            No
                             Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 6 of 8

    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3B — Supervised Release
                                                                                                Judgment—Page    6     of      8
    DEFENDANT: GUNTHER HALCSIN
    CASE NUMBER: DPAE2:19-CR-000499-001

                                          ADDITIONAL SUPERVISED RELEASE TERMS
     1) The defendant shall participate in a mental health program for evaluation and/or treatment as directed by the U.S.
     Probation Office. The defendant shall remain in treatment until satisfactorily discharged and with the approval of the U.S.
     Probation Office.

     2) The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms
     of testing to ensure compliance. It is further ordered that the defendant shall submit to drug treatment, on an outpatient or
     inpatient basis, as directed by the U.S. Probation office. The defendant shall abide by the rules of any program and shall
     remain in treatment until satisfactorily discharged with the approval of the U.S. Probation Office.

     3) The defendant shall register with the state sex offender registration agency in any state where the defendant resides, is
     employed, carries on a vocation, or is a student, as directed by the U.S. Probation Office.

     4) The defendant shall follow the directions of the U.S. Probation Office regarding any contact with children of either sex,
     under the age of 18. The defendant shall not obtain employment or perform volunteer work which includes, as part of its
     job/work description, contact with minor children. The probation officer may have the right of reasonable search of the
     defendant, his residence, or any other establishment within the defendant’s custody or control, and may, if necessary,
     request the assistance of other law enforcement personnel to enforce the provisions of this special condition.

     5) The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during
     supervision of the defendant’s computer and any devices, programs, or applications. The defendant shall allow the
     installation of any hardware or software systems which monitor or filter computer use. The defendant shall abide by the
     standard conditions of computer monitoring and filtering that will be approved by this Court. The defendant is to pay the
     cost of the computer monitoring not to exceed the monthly contractual rate, in accordance with the U.S. Probation Office's
     discretion.




                                                                                                        Include this page when printing?
Print this page now           Reset this page                                                                        Yes        No
Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 7 of 8
                             Case 2:19-cr-00499-TJS Document 39 Filed 10/23/20 Page 8 of 8
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page      8      of      8
    DEFENDANT: GUNTHER HALCSIN
    CASE NUMBER: DPAE2:19-CR-000499-001

                                                           SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    ✔ Lump sum payment of $ 1,500.00
         G                                                         due immediately, balance due

               G     not later than                                    , or
               G     in accordance with     G C,       G D,       G E, or         G F below; or
    B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
    C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F    G Special instructions regarding the payment of criminal monetary penalties:




    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



    G Joint and Several
         Case Number
         Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
         (including defendant number)                         Total Amount                         Amount                          if appropriate




    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G
    ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
         a) one (1) LG cellular smartphone, bearing serial number 901CYUK0537758; and
         b) one (1) Amazon Fire tablet, bearing serial number G000N607742100LA

    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now           Reset this page                                                                                              Yes        No
